RAWLINSON, Circuit Judge.
I respectfully dissent. Prison officials did not act with deliberate indifference with regard to Allard’s gender dysphoria. Instead, they provided medical treatment for her condition. She was prescribed anti-depressant drugs and was provided counseling.
Notwithstanding the prison’s attempts to alleviate Allard’s psychological plight, she maintains that the officials acted with deliberate indifference toward her. However, they did not categorically deny medical treatment. The prison’s dysphoria committee implemented a policy denying female hormone therapy unless medical indications for the hormones were present. The majority construes this policy as a blanket denial of treatment based on a serious medical need. However, the committee policy reflects, at most, a difference in medical opinion as to the appropriateness of hormone therapy. The gender dysphoria committee found hormone therapy appropriate treatment for those prisoners with medical indications. The fact that other doctors differ in their opinion as to the appropriateness of such therapy for individuals without medical indications does not support a finding of deliberate indifference. As this court has consistently held, difference of medical opinion is not sufficient to state a claim of deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). Accordingly, I would affirm the decision of the district court.